Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION – ALLOWANCE
	This action is in response to the Patent Trial and Appeal Board (PTAB) decision mailed June 23, 2022. Claim 2, 10, and 22 have been canceled. Claims 7-9, 11, and 17-21 have been withdrawn. Claims 1, 3-9, 11-21, and 23 are pending. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
	In view of the Patent Trial and Appeal Board (PTAB) decision mailed June 23, 2022, the 35 USC 103 rejection presented in the Final Office Action mailed July 29, 2020 is hereby withdrawn. 
REJOINDER
Claim 1 is directed to an allowed product. Dependent claims 7-9 and 17-21, which depend from claim 1 and were previously withdrawn from consideration as being directed to non-elected species, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Further, pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby also rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 27, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
	The following is an Examiner’s Statement of Reasons for Allowance of pending claims 1, 3-9, 11-21, and 23:
	The Patent Trial and Appeal Board (PTAB) decision mailed June 23, 2022. 
Therefore, pending claims 1, 3-9, 11-21, and 23 are being allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617